Denied and Opinion Filed February 20, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00200-CV

                         IN RE NATALIE ANNE HUNTING, Relator

                 Original Proceeding from the 303rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-13-12245

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Evans
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its temporary orders appointing the father of the child who is the subject of this

modification proceeding temporary sole managing conservator and direct the trial court to return

the child’s care to relator. Alternatively, relator requests that the Court order the trial court to

vacate its temporary orders and enter temporary orders providing for standard possession under

the family code. The relator’s petition does not comply with the rules of appellate procedure and

is incomplete. We deny the petition.

       “Those seeking the extraordinary remedy of mandamus must follow the applicable

procedural rules. Chief among these is the critical obligation to provide the reviewing court with

a complete and adequate record.” In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th

Dist.] 2011, orig. proceeding). Because the record in a mandamus proceeding is assembled by

the parties, see TEX. R. APP. P. 52.3(j), 52.3(k), 52.7, this Court strictly enforces the requirements
of rule 52 of the rules of appellate procedure to ensure the integrity of the mandamus record.

See, e.g., In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (finding

affidavit insufficient to authenticate record because it did not state affiant had “personal

knowledge the copy of the order in the appendix is a correct copy of the original.”). Relator’s

petition for writ of mandamus does not include a certification that the person filing the petition

“has reviewed the petition and concluded that every factual statement in the petition is supported

by competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). It does not

include a sworn or certified copy of the order of which she complains, sworn or certified copies

of any documents material to the relator’s claim for relief filed in the underlying proceeding, or a

properly authenticated transcript of any relevant testimony from the underlying proceeding.

TEX. R. APP. P. 52.3(k)(1)(A); 52.7.

       Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us,

we conclude relator has failed to establish a right to relief. We DENY the petition.




                                                      /David Evans/
                                                      DAVID EVANS
150200F.P05                                           JUSTICE




                                                –2–